                           Case 2:19-cr-00397-JS Document 69 Filed 03/31/21 Page 1 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                       Eastern District
                                                     __________         of Pennsylvania
                                                                  District  of __________
                                                                          )
              UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                   SHAQUANA ACKRIDGE                                      )
                                                                          )         Case Number: DPAE2:19CR000397-001
                                                                          )         USM Number: 77334-066
                                                                          )
                                                                          )         Angela Halim, Esquire
                                                                          )
THE DEFENDANT:
   pleaded guilty to count(s)         1 and 2
   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended                Count
18:371                            Conspiracy                                                                4/15/2019                1

18:641; 18:2                      Theft of government money; Aiding and abetting                            4/15/2019                2



       The defendant is sentenced as provided in pages 2 through                6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
   The defendant has been found not guilty on count(s)
   Count(s)                                                 is       are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          3/23/2021
                                                                         Date of Imposition of Judgment


                                                                                                      /s/Juan R. Sánchez
                                                                         Signature of Judge




                                                                                        Juan R. Sánchez, Chief US District Judge
                                                                         Name and Title of Judge


                                                                                                          3/31/2021
                                                                         Date
                            Case 2:19-cr-00397-JS Document 69 Filed 03/31/21 Page 2 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case

                                                                                                                         2              6
 DEFENDANT: SHAQUANA ACKRIDGE
 CASE NUMBER: DPAE2:19CR000397-001
                                                             PROBATION
 You are hereby sentenced to probation for a term of:
      Five years on each of Counts 1 and 2, to run concurrently, with four months home detention as soon as practicable.




                                                     MANDATORY CONDITIONS
 1.  You must not commit another federal, state or local crime.
 2.  You must not unlawfully possess a controlled substance.
 3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
                The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
 4.       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.       You must participate in an approved program for domestic violence. (check if applicable)
 7.       You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                          Case 2:19-cr-00397-JS Document 69 Filed 03/31/21 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case

                                                                                                                      3                  6

DEFENDANT: SHAQUANA ACKRIDGE
CASE NUMBER: DPAE2:19CR000397-001

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
                          Case 2:19-cr-00397-JS Document 69 Filed 03/31/21 Page 4 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case

                                                                                                                  4              6
DEFENDANT: SHAQUANA ACKRIDGE
CASE NUMBER: DPAE2:19CR000397-001

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant must submit to home detention for a period of four months, as soon as practicable, and comply with the
 Location Monitoring Program requirements as directed by the U.S. Probation Office. The defendant will be restricted to her
 residence at all times except for employment, education, religious services, medical, substance abuse and mental health
 treatment, court-ordered obligations, and any other such times specifically authorized by the U.S. Probation Office. The
 location monitoring technology is at the discretion of the U.S. Probation Office. Payment of the cost of the monitoring is
 waived.
 While on probation, the defendant shall not commit another federal, state, or local crime, shall be prohibited from
 possessing a firearm or other dangerous device, shall not possess an illegal controlled substance, shall submit to the
 collection of a DNA sample at the direction of the United States Probation Office, and shall comply with the other standard
 conditions that have been adopted by this Court.

 The defendant must submit to one drug test within 15 days of commencement of supervised release and at least two tests
 thereafter as determined by the probation officer and tested periodically every two weeks as determined by the Probation
 officer.
 In addition, the defendant shall comply with the following special conditions:
 The defendant shall contribute 50 hours of community service work as directed by the probation officer.
 The defendant shall provide the U.S. Probation Office with full disclosure of her financial records to include yearly income
 tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
 investigation of her financial dealings and shall provide truthful monthly statements of her income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer unless the defendant is in compliance with a payment schedule for any fine or restitution obligation.
 The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
 obligation or otherwise has the express approval of the Court.

 It is further ordered that the defendant shall make restitution in the amount of $17,949.85, of which $13,529.78 is owed
 jointly and severally with Dejuan Michael (2:19CR397-2). The Court will waive the interest requirement in this case.
 Payments should be made payable to Clerk, U.S. District Court, for distribution to:

 US Postal Service
 Eagan Accounting Service Center
 2825 Lone Oak Parkway
 Eagan, MN 55121-9600
 RE: USPS-OIG Case # 19INV01029

 The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
 residence that occurs while any portion of the restitution remains unpaid.

 The Court finds that the defendant does not have the ability to pay a fine. The Court will waive the fine in this case.
 It is further ordered that the defendant shall pay to the United States a total special assessment of $200 which shall be due
 immediately.

 Restitution and the special assessment are due immediately. The defendant shall satisfy the amount due in monthly
 installments of not less than $50 to commence 30 days from 3/23/21.

 If the defendant pays the restitution in full prior to the expiration of her five-year term of probation, the Court will consider
 an early discharge of probation.
                           Case 2:19-cr-00397-JS Document 69 Filed 03/31/21 Page 5 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case

                                                                                                                          5               6
 DEFENDANT: SHAQUANA ACKRIDGE
 CASE NUMBER: DPAE2:19CR000397-001
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment
 TOTALS           $ 200.00                  $ 17,949.85         $                          $                          $


      The determination of restitution is deferred until               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                              Total Loss***                  Restitution Ordered       Priority or Percentage
  US Postal Service                                                    $17,949.85                   $17,949.85        100%

  Eagan Accounting Service Center
  2825 Lone Oak Parkway

  Eagan, MN 55121-9600
  re: USPS-OIG Case #19INV01029




 TOTALS                               $              17,949.85            $                    17,949.85


       Restitution amount ordered pursuant to plea agreement $        17,949.85

       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

           the interest requirement is waived for the          fine         restitution.

           the interest requirement for the          fine        restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                            Case 2:19-cr-00397-JS Document 69 Filed 03/31/21 Page 6 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case


                                                                                                                                     6                 6
 DEFENDANT: SHAQUANA ACKRIDGE
 CASE NUMBER: DPAE2:19CR000397-001

                                                       SCHEDULE OF PAYMENTS


 A          Lump sum payment of $          200.00                due immediately, balance due

                  not later than                                     , or
                  in accordance with           C,        D,           E, or           F below; or

 B          Payment to begin immediately (may be combined with                   C,           D, or        F below); or

 C          Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                            (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D          Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                            (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E          Payment during the term of supervised release will commence within                              (e.g., 30 or 60 days) after release from


 F          Special instructions regarding the payment of criminal monetary penalties:
             Defendant shall pay to the United States a total special assessment of $200 which shall be due immediately. Restitution in the
             amount of $17,949.85, of which $13,529.78 is owed jointly and severally with Dejuan Michael (2:19CR397-2). Restitution and
             the special assessment are due immediately. The defendant shall satisfy the amount due in monthly installments of not less
             than $50 to commence 30 days from 3/23/21.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
                                                                                                                                       Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



      Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                      Joint and Several                Corresponding Payee,
      (including defendant number)                          Total Amount                         Amount                          if appropriate
      Dejuan Michael, 2:19CR397-2                                                                                        U.S Postal Service
                                                              17,949.85                  13,529.78


      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):




 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
